Citation Nr: 1010562	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to 
August 1980 and from November 1981 to June 1995.

The issue of entitlement to service connection for a right 
hip disability comes back before the Board of Veterans' 
Appeals (Board) on Remand from the United States Court of 
Appeals for Veterans Claims regarding a Board decision 
rendered in November 2007.  The issues of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for a right knee disability and 
entitlement to a compensable evaluation for residuals of a 
right ankle sprain are before the Board of Veterans' Appeals 
(Board) following a Board Remand in November 2007.  This 
matter was originally on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In June 2007, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2003, the Veteran filed a claim for entitlement to 
service connection for a right knee and hip condition 
secondary to service-connected right ankle condition as well 
as a claim for entitlement to a higher disability rating for 
his service-connected right ankle condition (specifically 
residuals of right ankle sprain).

In November 2007, the Board denied the Veteran's claim of 
entitlement to service connection for a right hip disability 
and remanded the remaining issues for additional development.  

The Veteran appealed the Board's decision denying service 
connection for a right hip disability to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In a September 2009 Order, the Court granted the 
parties Joint Motion for Remand (JMR) and remanded the matter 
to the Board for compliance with the instructions in the JMR.  

The JMR noted that the parties agree that the claim should be 
remanded for the Board to assess positive evidence and 
evaluate whether the VA examination provided was adequate.  
The JMR noted that the Board's denial hinged upon whether 
Appellant had a right hip disability and its decision failed 
to mention evidence probative on this issue.  Specifically, 
its decision concluded that with an "absence of competent 
medical evidence that the [V]eteran's right hip pain 
constitutes a chronic disability, the Board has no basis on 
which to consider the [V]eteran's right hip pain as more than 
a medical finding or symptom."

The JMR noted that a VA examination inquiry dated in June 
2003 requested that the prospective examiner evaluate the 
medical facts surrounding Appellant's in-service ankle sprain 
and determine if there were any residuals stemming from that 
condition.  As a result, Appellant presented for a VA 
compensation-and-pension examination on July 7, 2003.  The 
resulting examination report noted that "the symptoms the 
[V]eteran is having in his right leg are due to his low back 
most likely, or a form of sciatica rather than ankle pain."  
In April 2004, Appellant was treated by Dr. Torres at the 
James A. Haley Veterans Hospital in Tampa, Florida, for 
continued right hip pain.  This treating physician determined 
that Appellant's right hip pain was "most likely 
degenerative joint disease."  On June 20, 2007, this 
physician provided additional documentation regarding 
Appellant's condition, opining that "his right knee and 
right hip pain more likely than not have been aggravated by 
his old right ankle injury as patients, in general, may 
develop secondary osteoarthritis as a result of previous 
injury or repetitive trauma."

The JMR noted that the Board did not discuss the April 2004 
medical record which diagnosed Appellant's hip pain as likely 
degenerative joint disease but that the Board did address Dr. 
Torres' 2007 opinion which set forth the etiology of 
Appellant's right hip pain.  However, the 2007 opinion did 
not provide a concrete diagnosis as set forth in the 2004 
record.  Thus, the April 2004 medical record represents 
probative evidence that might provide the missing 
"disability" element necessary to establish service 
connection.

The JMR noted that the parties also agree that an additional 
examination or opinion might be warranted in light of 2004 
medical record.  The JMR noted that the Board advised 
Appellant at his hearing to submit MRI or x-ray evidence of a 
hip disability to aid in "adjudicating" his claim and then 
relied on a VA medical examination, which contained no x-ray 
findings.  The JMR noted that if the Board accepts the 
credibility of the degenerative joint disease diagnosis of 
April 2004, it may be helpful to obtain an x-ray to confirm, 
explain, or refute this finding.

The Board notes that the Veteran submitted an MRI report 
dated in December 2009 of his pelvis which noted impression 
bilateral hip osteoarthritis without acute osseous or soft 
tissue.  In light of this diagnosis and in order to afford 
the Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that a medical opinion in conjunction with the review of the 
entire record and examination of the Veteran is warranted to 
indicate whether or not the Veteran's right hip 
osteoarthritis is related to his military service or to 
service-connected disability.  38 C.F.R. § 3.159(c)(4). 

In addition, effective October 10, 2006, 38 C.F.R. § 3.310 
was amended in order to implement the holding in Allen 
regarding secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by a service-
connected disability. See 71 Fed. Reg. 52744 (2006). Under 
the changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

With respect to the issues remanded by the Board in November 
2007, the Board directed the Appeals Management Center (AMC) 
that (1) development contemplated by the Veterans Claims 
Assistance Act of 2000 (VCAA) should be undertaken, (2) the 
Veteran should be afforded the appropriate VA examination to 
determine the current severity of his right ankle, (3) the 
case should be reviewed on the basis of any additional 
evidence and a Supplemental Statement of the Case (SSOC) 
should be issued.  This was not done.  Specifically, no SSOC 
has been issued.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  Further development is, 
therefore, needed in light of this Stegall violation.
  
Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, the Veteran should be notified of 
what information and evidence are needed 
to substantiate his claim of entitlement 
to service connection for right hip 
disability, as secondary to his service-
connected residuals of right ankle 
sprain, including but not limited to the 
amended provisions of 38 C.F.R. § 3.310, 
effective from October 10, 2006.  See 71 
Fed. Reg. 52744 (2006).  The Veteran 
should be requested to indicate if he has 
received any VA or non-VA medical 
treatment for his right hip that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised 
that he may also submit any evidence or 
further argument relative to the claim at 
issue.

2.  The Veteran should be afforded a VA 
examination by an orthopedic physician to 
determine the etiology of any present 
right hip disorders, including 
osteoarthritis.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should identify all right hip 
diagnoses and provide an opinion as to 
whether it is at least as likely as not 
that any current right hip disorder, 
including osteoarthritis, is related to 
the Veteran's active duty service or is 
proximately due to or been chronically 
worsened by service-connected disability.  
The examiner should specifically address 
Dr. Torres' June 2004 letter that the 
Veteran's hip pain and symptoms were most 
likely aggravated by his previous ankle 
injury since 1978 and his June 2007 
letter that stated that his right hip 
pain more likely than not have been 
aggravated by his old right ankle injury 
as patients, in general, may develop 
secondary osteoarthritis as a result of 
previous injury or repetitive trauma.  If 
it is determined that the right hip 
osteoarthritis was worsened by service-
connected residuals of right ankle 
sprain, to the extent that it is possible 
the examiner should indicate the 
approximate degree of disability or 
baseline (e.g., mild, moderate, severe) 
before the onset of the aggravation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


